Citation Nr: 1031139	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-30 849	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for residuals of injury to the 
left middle finger.

Entitlement to service connection for residuals of injury to the 
low back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served in active duty from April 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 RO decision.  The Veteran 
presented sworn testimony during an RO hearing in October 2005, 
and during a hearing before the undersigned Veterans Law Judge in 
May 2008.  The Board remanded the appeal for further evidentiary 
development in September 2008.  Such development having been 
accomplished to the extent possible without further cooperation 
from the Veteran (as discussed further below), the matter has 
been returned to the Board for final appellate review.


FINDINGS OF FACT

1.  It is reasonably probable that the Veteran's middle finger 
condition is of in-service origin.  

2.  The evidence does not support a finding that the Veteran's 
currently-shown back disability is related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, an injury 
to his left middle finger was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The Veteran's current back disability was not incurred or 
aggravated during service, and is not otherwise related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he sustained injuries to his back and left 
middle finger during service and that service connection is 
warranted for the residual disabilities.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The Veteran was 
provided with this information in letters of April, June, and 
October 2005.   The VA is also required to inform the Veteran of 
how the VA assigns disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It does 
not appear that the Veteran has been given formal notice as to 
the assignment of disability ratings and effective dates.  
However, as no disability ratings or effective dates will be 
assigned in connection with these claims, no prejudice accrues to 
the Veteran through this oversight.

Governing regulation provides that in assisting a Veteran in 
proving his claim, VA will make as many requests as are necessary 
to obtain military records.  VA will end its efforts to obtain 
such records only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would be 
futile.  Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or that 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  In 
this case, the National Personnel Records Center has certified 
that the veteran's service records were destroyed by fire.  The 
RO attempted to obtain independent verification showing that the 
tip of the Veteran's left middle finger was amputated during 
service, and/or that he was treated for a back injury during 
service.  Other than a single morning report showing that the 
Veteran had been excused from duty on December 16, 1955, (with no 
indication as to why he was excused) alternative sources were 
negative for any mention involving the Veteran.  A memorandum 
detailing the efforts undertaken to obtain records pertaining to 
the Veteran and the conclusion that service records are indeed 
unavailable was added to the claims file in October 2005. 

Throughout the course of the VA's attempts to develop evidence 
supporting the veteran's claims, VA has notified him that other 
sources of information can serve to prove the validity of his 
assertions, and informed him that he may submit such evidence 
himself, or submit the appropriate authorizations to allow the VA 
to obtain records on his behalf.  In particular, pursuant to the 
Board's September 2008 remand, the veteran was requested to 
provide information regarding the private medical treatment he 
has received for his back problems over the years since his 
discharge from service.  The transcripts of both hearings reflect 
extensive discussion as to the Veteran's medical care, and 
employment physical examinations, etc.  He provided no response 
to the VA's requests for additional information, however.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wished to 
fully develop his claim, he had a corresponding duty to assist by 
providing the requested information.  The Board therefore holds 
that, even though the veteran's claim has not been fully 
developed, the VA has fulfilled its duty to assist him to the 
extent possible.  We will thus proceed to evaluate the veteran's 
claim based on the evidence currently of record.

The Veteran has submitted some recent private medical records in 
support of his claims.  He was provided with a VA medical 
examination in connection with his back claim.  The Veteran and 
his representative have presented written statements in support 
of his claims, and the Veteran has presented sworn testimony 
during two hearings on appeal.  All relevant records and 
contentions have been carefully reviewed.  The Board therefore 
concludes that the VA's duties to notify and assist have been met 
to the extent possible absent further cooperation from the 
veteran, with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology must be shown only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

As discussed above, the Veteran's service treatment and personnel 
records were destroyed by fire.  The Court has held that in cases 
where records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened duty in 
mind.  The case law does not, however, lower the legal standard 
for proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in it decision all 
of the evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996). 

	The Veteran's assertions

In his initial claim, received in January 2005, the Veteran 
asserted that he was involved in the 1954 explosion of a 
500 pound bomb which was being moved to storage at Kimpo Air 
Force Base in Korea.  He stated that he lost part of a finger and 
injured his back when he was blown into a metal building, and 
that he was treated for these injuries in Korea and subsequently 
at his next duty station in Alaska.

The Veteran submitted a notarized statement in June 2005.  
According to this statement, he fractured his spine when the 
force of the bomb explosion caused him to be blown backwards into 
a Quonset Hut.  He stated he underwent back surgery for the 
fractured spine, was in the hospital for approximately one week, 
and then returned to regular duty with no further treatment.  He 
then stated that the second injury occurred approximately one 
month later, when he was a gunner on a plane which came under 
enemy attack.  He asserted that the tip of the third finger of 
his left hand was hit by shrapnel, and later become infected, 
requiring amputation approximately one year later in at Elmendorf 
Air Force Base in Alaska.  

During a January 2003 medical examination conducted following a 
workplace injury, he related to the examining physician that he 
had fractured his back in the Air Force, undergone surgery, and 
was off duty for eight months recovering.

In a July 2006 statement in support of his substantive appeal, 
the Veteran stated that he was out of work for approximately two 
weeks following the in-service back surgery.  

During the October 2006 RO hearing, the Veteran testified that he 
was blown into the side of a building during an explosion at 
Kimpo Air Force Base, that a broken bone in his back was 
surgically repaired, and that he was out of work for only a 
couple of days.  He testified that his finger was injured while 
he was flying.  It was treated at the time, but then required 
further surgery at Elmendorf Air Force Base in Alaska.  

A May 2008 statement from the Veteran's younger brother reflects 
the following:  "This is in regard to [the Veteran] upon 
returning home from the Air Force in the late 1950's.  He had an 
injury to his middle finger of his left hand.  Being his younger 
brother I asked at the time how he was hurt his response was that 
he had been shot."

During the May 2008 Board hearing, the veteran reiterated his 
story of having been caught in an explosion at Kimpo Air Force 
Base, and being blown backward into a Quonset Hut.  He again 
stated that he had undergone back surgery and that his back did 
not bother him afterward, although his doctors "tell me that's 
why I have back problems now."  In response to questioning, he 
testified that he was only in the hospital for a few days, and 
returned to flying after that.  Regarding his finger, he 
testified that "something came through our airplane and caught 
it."  He explained that the initial injury had simply required 
sutures, but that the bone started to deteriorate afterward and 
the tip of the finger was amputated about a year later, after he 
had been transferred to Elmendorf Air Force Base in Alaska.  His 
representative pointed out that the Veteran had experienced no 
injury post-service which could have caused an amputation of the 
top of his middle finger.  The Veteran testified that he had 
attempted to get copies of his flight physical reports over the 
years from the Federal Aviation Administration, but "the guys 
that gave them are all gone."  The Veteran's representative also 
pointed out that an Air Force morning report showing that the 
Veteran was excused from duty on December 16, 1955, is of record 
and asserted that that must have been the day when his finger was 
partially amputated.

      The medical evidence

As discussed above, unfortunately, there are no service treatment 
records.  The sole piece of evidence contemporaneous to service 
is the morning report showing that the Veteran was excused from 
duty on December 16, 1955.  The report does not indicate why the 
Veteran was excused from duty; however, it is consistent with the 
Veteran's statement that the tip of his finger was amputated in 
December 1955.  The Board finds the assumption posited by his 
representative, that this morning report represents confirmation 
of the Veteran's finger amputation surgery on that date, to be 
reasonable.

The earliest medical evidence available for review is dated in 
2003, forty-five years after the Veteran's discharge from 
service.  A January 2003 report reflects a medical examination 
conducted for the Liberty Mutual Insurance Company following a 
workplace injury in July 2002.  At that time, the Veteran related 
to the examining physician that he had fractured his back in the 
Air Force, undergone surgery, and was off duty for eight months 
recovering.  He also indicated that he had not had any ongoing 
symptoms in his low back until the injury in 2002 when he 
experienced a sudden pain in the low back while "breaking a set 
of doubles apart."  Upon examination, the physician noted a 2 1/2 
inch lumbar surgical scar.  The examiner also noted several 
inconsistencies in the physical examination which were indicative 
of exaggeration of symptoms on the part of the Veteran.  
Following the clinical examination and review of X-ray and 
magnetic resonance imaging studies, the examiner rendered 
diagnoses of 1) long standing pre-existing severe degenerative 
disc disease at L4-5 without active radiculopathy; and 2) lumbar 
sprain/strain, superimposed on pre-existing degenerative disc 
disease.  The physician rendered the opinion that the majority of 
the Veteran's back symptomatology was due to the service injury, 
rather than the 2002 workplace injury:  

Any element of lumbar sprain/strain would have 
healed anatomically within 3-6 weeks following 
the July 24, 2002, event.  In my opinion 
perpetuation of his symptomatology is more 
likely than not due to an aggravation of a 
pre-existing significant abnormality at the 
L4-5 level evidently resultant from his old 
United States air force injury in 1957, 
resulting in the necessity for surgery.

The September 2003 report of another medical examination 
performed in connection with the worker's compensation claim 
contains similar findings.  The Veteran again reported having 
undergone surgery in the Air Force and having had an eight month 
period of recuperation before returning to full duty.   This 
physician also concluded that the Veteran had lumbar degenerative 
spondylitis with spurring that pre-existed the 2002 workplace 
injury; but that the workplace injury aggravated the pre-existing 
spondylitis and rendering the disability symptomatic.  

Recent treatment records from the Veteran's own physicians do not 
include significant discussion of the old injury or surgery, but 
rather reflect his current symptoms and treatment.  These 
diagnoses include degenerative changes and narrowing of the disc 
at L4-5, with compression of the L4 nerve root.  

The Veteran underwent a VA examination for purposes of 
compensation in December 2009.  The examiner noted the problems 
inherent to the absence of service records.  The Veteran told the 
examiner that he was thrown against a wall during the explosion, 
had back surgery at the base hospital, and stayed in the hospital 
for several days before returning to regular duty.  Following a 
clinical examination, the examiner rendered a diagnosis of 
degenerative spondylitis of the lumbar spine, causing decreased 
mobility, problems with lifting and carrying, weakness or 
fatigue, decreased strength, and pain.  The examiner also 
reviewed the medical records set forth above and noted the 
conclusion reached by the other physicians that the veteran's 
back problems were largely due to the injury in service.  The 
examiner essentially agreed, stating that the Veteran's back 
condition had a 50 percent or greater likelihood of being related 
to the in-service injury, if the in-service injury could be 
independently substantiated. 

Analysis

The crucial problem in this case is the absence of supporting 
evidence which is at all contemporaneous to the Veteran's period 
of service.  Essentially, there are two documents which are 
contemporaneous to the Veteran's service.  The Veteran's Air 
Force discharge form establishes that he served in the Air Force 
from April 1954 to May 1958, but contains no information 
whatsoever about his health status.  The other piece of 
contemporaneous evidence is the morning report showing that he 
was excused from duty on a single day in December 1955, with no 
indication as to why he was excused.  

To fill in the extensive gaps between 1958, when the Veteran was 
discharged from service and 2003, the date of the next piece of 
contemporaneous evidence, the record as it stands provides only 
the Veteran's recollections and the informed speculations of 
several physicians.  As discussed in detail above, unsuccessful 
attempts to obtain alternative Air Force records were made.  The 
VA requested that the Veteran provide corroborating evidence, but 
he did not do so.  Any medical evidence reflecting his physical 
condition at a time proximate to service, or at least prior to 
the 2002 workplace injury, would have been extremely helpful in 
understanding the condition of his back closer in time to 
service.  As noted above, if he wished to fully develop his 
claim, he had a corresponding duty to assist by providing the 
requested information.

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "It is the responsibility of the BVA, . . . to assess 
the credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board must analyze the 
credibility and probative value of the evidence, account for the 
persuasiveness of the evidence, and provide reasons for rejecting 
any material evidence favorable to the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).

In this case, the Board finds that the evidence pertaining to the 
Veteran's finger falls into equipoise, and that service 
connection for residuals of injury to the left middle finger is 
warranted.  However, we find that the scanty evidence of record 
weighs against a finding that the Veteran's currently-shown back 
disability had its inception during service.  

	Finger

With regard to the Veteran's left middle finger, any layperson 
can view the finger to ascertain its current condition, missing 
the tip of the finger.  However, the only link to service 
consists of the Veteran's own statement and the statement 
submitted by his brother.  

The Veteran initially stated that his finger was injured in the 
same bomb blast which caused his back injury.  However, he 
subsequently contended that his finger was injured by shrapnel 
during the course of engagement with the enemy, and during the 
May 2008 Board hearing, he testified that "something came 
through our airplane and caught it."  

Despite the inconsistencies in the Veteran's stories as to the 
original finger injury in service, the Board nonetheless finds 
support for the Veteran's claim for service connection in the 
evidence of record.  Because the nature of the injury is one 
which is easily observable and identifiable by a layperson; i.e., 
that the Veteran is missing the tip of his middle finger, we find 
the statement submitted by the Veteran's brother to be very 
credible and persuasive.  In particular, this statement places 
the missing finger back in time to when the Veteran was returning 
home from the Air Force in the late 1950s.  Additionally, the 
morning report showing that the Veteran was excused from duty for 
a single day in December 1955 is consistent with the Veteran's 
statement that his finger required amputation after the onset of 
infection.  As the Veteran's representative points out, the 
veteran has reported no other injury affecting his finger 
subsequent to service.  All things considered, the Board finds 
that the admittedly-scanty evidence pertaining to the Veteran's 
left middle finger falls into equipoise.  As set forth above, 
governing law provides that when there is an approximate balance 
of evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  We therefore hold that service connection for 
residuals of injury to the Veteran's left middle finger is 
warranted.

	Back

Currently, the evidence of record is clear that the Veteran has a 
low back disability consisting of degenerative spondylitis and 
disc disease at L4-5.  Also clear is that at least three 
physicians deem the spondylitis to have existed prior to the 
Veteran's 2002 workplace injury.  However, the link associating 
the current disability with an injury in service and surgery in 
service is supplied solely by the Veteran's statements.  

The most important evidence, and indeed, virtually the only 
evidence supporting the claims, consists of the Veteran's own 
account of what happened in service.  Indeed, lay evidence may be 
used to support a finding of nexus between a claimant's present 
disability and his post service symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, though, 
while we do not contest the Veteran's competency to report 
injuries and surgeries in service, under the circumstances we are 
compelled to question his credibility in making such reports in 
support of a claim for monetary benefits.  

In this regard, we note that the Veteran's own accounts of the 
injuries in service are inconsistent.  During the medical 
examinations, he reported a recovery period of eight months 
following back surgery in service, while in the June 2005 
notarized statement and in his hearing testimony, he stated he 
was able to return to duty within a few days to a week after 
service.  Although the Board is cognizant of the length of time 
which has passed since these events occurred, and of the 
fallibilities of human memory, we find it incredible that these 
significant facts could be so blurred in the Veteran's mind.  In 
this regard, as the Veteran's notarized statement and his hearing 
testimony were provided under oath, we accord greater credibility 
to his recollection of the shorter recovery period.

The matter of the Veteran's recollection of what occurred in 
service must be viewed in light of the complex medical nature of 
his allegations as well.  Unlike the amputation of his finger, 
sorting out pathologies involving the spine is an inherently 
medical proposition, which is not readily accessible to the 
layperson.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the Veteran 
is competent to report that he injured his back and had surgery, 
he is not competent to report exactly what the injury was, or the 
nature of the surgery.  For instance, the removal of a metal 
splinter from the skin and soft tissues of his back could fit the 
set of facts reported by the Veteran during his hearings as 
easily as the construction he advocates, but such an injury would 
have no bearing whatsoever on the currently-shown degenerative 
spondylitis.  For the Board to accept one history of the injury 
over another equally-plausible interpretation of facts as we know 
them, absent any additional evidence would constitute an improper 
exercise of legal judgment and potentially an improper medical 
judgment on our part, as well.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

Additionally we find it significant that the request for morning 
reports yielded evidence showing that the Veteran was excused 
from duty for a single day.  There is no indication that the 
veteran was off duty for either a few days or for a period of 
eight months for back surgery, as he variously claims; rather the 
absence of additional morning reports pertaining to the Veteran 
tends to show that he was not, in fact, excused from duty on any 
other date.  

Furthermore, because the medical doctors who have linked the 
Veteran's current back problems to an old injury in service 
predicated their opinions upon the Veteran's uncorroborated 
statement that his surgery in service had required an eight-month 
period of recuperation, evaluating the credibility of the 
Veteran's recollections is key to interpreting the medical 
opinions and thus essentially governs our decision in this 
matter.  In summary, because we find the Veteran's account of his 
original injuries and surgeries to be somewhat incredible, the 
rest of his statements are called into question as well.  In this 
regard, it is important to clarify that we find the three medical 
opinions pertinent to the veteran's back problems to be 
competent.  However, each opinion is clearly based upon the 
Veteran's own statement as to the injury and surgery in service.  
When a conclusion reached by the physician is clearly based 
solely on the history provided by the veteran, or the hearsay 
recitation of a diagnosis or other medical history, the Board is 
not bound to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  

In conclusion, the Board finds that the Veteran's statements and 
testimony are incredible, in that some of his statements are in 
contradiction with one another, and other statements which remain 
unsupported by any corroborating evidence, are not inherently 
believable standing alone.  That the veteran had some kind of 
back surgery in the past is clear; that this injury and surgery 
occurred during service is not established by the record as it 
stands, however.  The presence of arthritis within one year of 
discharge from service is not established.  The lengthy period 
without documentation of any disability, post-service, weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability and 
the appeal must be denied.





Continued on next page


ORDER

Entitlement to service connection for residuals of injury to the 
low back is denied.

Entitlement to service connection for residuals of injury to the 
left middle finger is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


